Citation Nr: 0334379	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-13 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from May 19, 1999?


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from October 1940 
to September 1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, granting service connection for PTSD 
and assigning a 10 percent evaluation effective from May 19, 
1999.  In an August 2002 decision review officer action a 30 
percent rating was granted effective from May 19, 1999.  

In the course of appeal, in October 2002, the veteran 
testified before a hearing officer at the RO, a transcript of 
which is contained in the claims folder.  Thereafter, by an 
October 2002 RO hearing officer decision, the veteran was 
granted a 50 percent evaluation for PTSD, effective from 
September 26, 2002.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto have been codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Board notes that while the veteran was provided a 
development letter in June 2002, that letter did not 
specifically address his rights and duties pursuant to the 
VCAA which are applicable to his claim for higher initial 
ratings for PTSD.  To fulfill the requirements of the VCAA, 
the appellant must be specifically informed of what evidence 
VA will secure to substantiate the claim, and what evidence 
the veteran must submit to substantiate the claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The June 2002 letter also failed to notify the appellant of 
the proper period during which he could submit additional 
evidence in support of his claim.  As such, further 
development is required.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA).

VA and private treatment records have been associated with 
the claims folder.  However, these records appear to be 
incomplete.  A review of the claims folder informs that the 
veteran has received mental health counseling from the 
Counseling Consortium, of Helena, Montana.  While the veteran 
was requested in a June 2002 letter to provide an 
authorization for release of records from that healthcare 
group, such records do not appear to have been obtained or 
associated with the claims folder.  The claims folder only 
contains an October 2000 clinical case summary from that 
source.  The VCAA requires that the RO further endeavor to 
obtain records of treatment from that source, with the 
veteran's assistance.  

Additionally, the veteran received treatment from the Rocky 
Mountain Care Center including as associated with treatment 
for a hip injury.  All records of treatment from that 
facility should be obtained.  

Complete VA treatment records should also be associated with 
the claims folder, to include records of treatment at the 
Fort Harrison VA Medical Center (VAMC).  

The Board has reviewed the VA psychiatric examination for 
compensation purposes conducted in September 2002, and finds 
this to be generally satisfactory for rating the veteran's 
level of disability due to his PTSD.  If additional medical 
or other records obtained following this remand show a 
significantly different level of mental functioning, an 
additional VA examination may be appropriate.  The RO is 
advised to take any further appropriate action.  38 C.F.R. 
§ 19.39 (2003).  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claim of entitlement to higher 
evaluations for PTSD for any period 
since May 19, 1999, the effective 
date of service connection.  This 
should include a discussion of the 
evidentiary bases for higher 
evaluations pursuant to applicable 
rating criteria for PTSD as a mental 
disorder.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  The RO 
should emphasize to the veteran that 
he is ultimately responsible to 
provide the necessary evidence, 
however, VA will make efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, or other 
records from government agencies, if 
he identifies the custodians thereof.  
VA must notify the appellant of 
evidence he identified that could not 
be obtained so that he may obtain the 
evidence himself and submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
PVA.

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claim but have yet to be 
associated with the claims folder.  
He should also provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain treatment records, 
including records from the Counseling 
Consortium, Helena, Montana 59601; 
and from VA Medical Center, Ft 
Harrison.  These should also include 
any not-yet-obtained records from the 
Rocky Mountain Care Center.  All not-
yet-obtained VA treatment records, 
including social worker visit 
records, should also be obtained for 
inclusion in the claims file.  The RO 
should attempt to obtain any 
indicated records.  The RO should 
inform the veteran of the outcome of 
each records request.  If records are 
not obtained from any private source 
requested, the RO must notify the 
veteran that he is responsible for 
securing these records if he desires 
that VA consider them.  All records 
and responses received should be 
associated with the claims folders.  

3.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  The RO's consideration of a 
staged rating must be documented in 
accordance with Fenderson v. West, 12 
Vet. App Vet. App. 119 (1999).  If 
the determination remains to any 
extent adverse to the veteran, he and 
his representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




